DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 pending.
Claim Objections
Claim 7 objected to because of the following informalities:  there appears to be a typographical error in the recitation “based on the for the.”  Appropriate correction is required.
Claim 8 objected to because of the following informalities: [Gradient descent, Newton’s method].” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first limitation of claim 1, third limitation of claim 17, and the first and second limitations of claim 20 recite a receiving step.  Because the receiving steps occur at a processor rather than at a receiver, these recitations entail a mental process, such as performing an observation of received radar data. The second limitation of claim 1 recites a step of receiving either a second target signal or transmitter signal characteristics. The reception of transmitter signal characteristics entails a mental process, such as performing an observation of a transmitter signal characteristics report. The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas. 2019 Guidance, 84 Fed. Reg. at 52. Accordingly, these limitations recite patent-ineligible abstract ideas
The third and fourth limitations of claim 1, fourth and fifth limitations of claim 1,7 and the third and fourth limitations of claim 20 recite “determining Doppler frequencies” and “determining a target position and a target velocity vector for the target.” These recitations entail performing a mathematical concept, such as determining a mathematical relationship or performing a mathematical calculation as described in the instant specification on pages 17-19. The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52. The remainder of these fourth and fifth limitations merely describe the data used for the calculations.
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether the claim recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
The first element of claim 1 recites a processor. The first and second elements of claim 17 recite a processor and a memory storing code executable by the processor. This corresponds to merely using a computer as a tool to perform an abstract idea, which does not integrate a judicial exception into a practical application. MPEP 2106.05(f). One skilled in the art would expect such functions could be performed by a general purpose computer.  Claim 20 does not recite any additional elements. Nothing in claims 1, 17, 20 or the specification reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. 
Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether the claim adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
	As discussed above, the additional limitations in claims 1, 17, 20 are able to be performed by a general computer.  Therefore, the additional elements recited do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.
Dependent claims 2-5, 7-9, 16, 18-19  further define the calculations.
Dependent claims 7, 10-15, 16 further define the received signals.

Therefore, claims 1-5, 7-20 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-8, 15, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, it is unclear whether the claim constitutes a positive recitation because claim 2 requires a second target signal (107b), which is not required by claim 1 from which claim 2 depends. Claim 18 recites similar limitations and is also unclear for at least this reason. Claim 3 rejected as dependent.
	Regarding claim 6, it is unclear between which signals the carrier offset frequency is known and/or removed. It is unclear whether “the target signal (107)” refers to the first or second target signal of claim 1. “The transmitter signal (111)” and “the target signal (107)” lack antecedent basis.
Regarding claim 7, the phrase “searching complex ambiguity functions based on the for the Doppler frequencies that maximizes the complex ambiguity functions” is unclear. It is unclear what is being “searched” and whether the complex ambiguity functions are based on Doppler frequencies that maximize the complex ambiguity functions, or whether the complex ambiguity functions are used to determine Doppler frequencies by determining which Doppler frequencies maximize the complex ambiguity functions.
	Regarding claim 8, it is unclear whether “[Gradient descent, Newton's method]” constitutes a positive recitation. 
	Regarding claim 15, “the transmitter/receiver pair” lacks antecedent basis. It is unclear whether this limitation refers to the first or second transmitter/receiver pair of claim 1. 
	Regarding claim 16, it is unclear whether “a plurality of target signals (107)” constitutes a positive recitation because only one target signal (107a) is required by claim 1, from which claim 16 depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-13, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zatman et al (US 10,310,066 Bl; hereinafter “Zatman”).

Regarding claim 1,
Zatman teaches:
A method comprising: 
receiving, by use of a processor, a first target signal (107a) reflected by a target (105) for a first transmitter/receiver pair (210a); (Figs. 3, 5; [col. 3, lines 19-48] – “A transmitted signal 20 is emitted from the third-party transmitter 10, which is reflected off a mobile target 50 as reflected signal 40. Reflected signal 40 is then received by the passive receiver 34... passive radar processor then compares the reference receiver signals with the target receiver signals”)
receiving a second target signal (107b) reflected by the target (105) for a second transmitter/receiver pair (210b) (Fig. 5; [c[col. 4, lines 29-46] – “similar schematic to FIG. 3, with the utilization of additional third-party transmitters. A second third-party transmitter 14 is shown emitting an over-the-air signal 24 that is reflected from the target 50, wherein the reflected signal 44 is received by the receiver 34” )” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) or transmitter signal characteristics (211) for a transmitter (110) of the first transmitter/receiver pair (210a); (Figs. 2, 3, 5; [col. 3, lines 19-48] – “reference receivers collect the third-party transmitter signals directly. The indirect radar processor unit connected to the passive receiver also receives reference information contained in the third-parties' transmitter signals through a non-direct source 60 such as the internet, cable television feed or satellite downlink, and the like. The indirect passive radar processor unit then re-modulates the third-party reference signal content received from the non-direct source 60 into the format of the third party transmitter signal (20,40)” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.)
determining Doppler frequencies (201) based on the first target signal (107a) and the second target signal (107b) or the transmitter signal characteristics (211); (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “The over-the-air reflected signal that is illuminating the target is detected 612 by applying the filter(s) 608 and the bi-static range and Doppler of the target estimated.” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) and 
determining a target position (205) and a target velocity vector (103) for the target (105) based on the Doppler frequencies (201). (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “This information can be compared 614 with the 3rd party transmitter's location by means of the bistatic range and Doppler equations to determine the target's position, shape, speed, location.” [col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt. In such a case, if the locations and velocities of the receivers and transmitters are known, the position and velocity of the target can then be determined”)

Regarding claim 10,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
The method of claim 1, wherein for each transmitter/receiver pair (210), a transmitter velocity vector VTJ (109) of the transmitter (110) or a receiver velocity vector VR,k (117) of the receiver (115) is not equivalent to the velocity vector (103) of the target (105). ([col. 3, lines 31-37] – “The passive receiver shown in these figures are shown mounted on a military ship, but could be 35 placed on or be a part of any building, vehicle, backpack, or other indirect passive system that is mobile or stationary” [col. 4, lines 23-28] – “The indirect passive radar system can be utilized to identify both moving and non-moving targets as shown in Fig. 4” When receiver velocity vector is zero, moving target velocity vector is non-equivalent. When receiver velocity vector is nonzero, stationary target (and, in some cases, moving target) velocity vector is non-equivalent.)

Regarding claim 11,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches
The method of claim 1, wherein a transmitter signal (111) of each transmitter/receiver pair (210) is not generated for determining position and/or velocity of the target (105). ([col. 4, lines 3-23] – “Public sources such as tvfool.com and antennapoint.com along with many other database sources, provide physical locations of public transmitters, frequencies, and other detailed information that can used to determine the physical location of the third-party transmitters… For example, if the indirect passive radar system has access to a cable feed for a local Boston NBC TV broadcast, the system can… use this filtered signal to detect moving targets… and so forth using the bi-static radar and Doppler effect equations”)

Regarding claim 12,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches 
The method of claim 1, wherein a transmitter signal (111) of each transmitter / receiver pair (210) is selected from the group consisting of a commercial radio signal, a mobile telephone signal, and a wireless network signal ([col. 4, lines 3-23] – “physical locations of public transmitters, frequencies, and other detailed information that can used to determine the physical location of the third-party transmitters, channels, networks, call signs, and frequency they are transmitting at to aid with determining where to find the reference signal content. Once that is identified a filter can be generated to identify the specific received over-the-air transmitted signal… local NBC TV broadcast signal”)

Regarding claim 13,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches
The method of claim 1, wherein a transmitter signal (111) of each transmitter/receiver pair (210) is a digital communication signal. ([col. 4, lines 3-23] – “physical locations of public transmitters, frequencies, and other detailed information that can used to determine the physical location of the third-party transmitters, channels, networks, call signs, and frequency they are transmitting at to aid with determining where to find the reference signal content. Once that is identified a filter can be generated to identify the specific received over-the-air transmitted signal… local NBC TV broadcast signal”)

Regarding claim 16,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches 
The method of claim 1, wherein a plurality of target signals (107) reflected by the target (105) for a plurality of transmitter/receiver pairs (210) is received and Doppler frequencies (201) are determined (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “The over-the-air reflected signal that is illuminating the target is detected 612 by applying the filter(s) 608 and the bi-static range and Doppler of the target estimated.”) for each of the plurality of target signals (107). (Fig. 2; [col. 3, lines 19-27] – “FIG. 2 illustrates a basic schematic of a conventional passive radar system, showing multiple third-party transmitters that have their respective signals reflected off the target or object (an airplane as shown) being received by the target receiver while the reference receivers collect the third-party transmitter signals directly. The passive radar processor then compares the reference receiver signals with the target receiver signals to detect the target and determine speed, location, direction, shape and the like”) 

Regarding claim 17,
Zatman teaches:
An apparatus comprising: 
a processor; ([col. 3, lines 19-67] – “indirect passive radar processor”)
a memory storing code executable by the processor to perform: ([col. 3, lines 19-67] – “indirect passive radar processor”)
receiving a first target signal (107a) reflected by a target (105) for a first transmitter / receiver pair (210a); (Figs. 3, 5; [col. 3, lines 19-48] – “A transmitted signal 20 is emitted from the third-party transmitter 10, which is reflected off a mobile target 50 as reflected signal 40. Reflected signal 40 is then received by the passive receiver 34... passive radar processor then compares the reference receiver signals with the target receiver signals”)
receiving a second target signal (107b) reflected by the target (105) for a second transmitter/receiver pair (210b) (Fig. 5; [col. 4, lines 29-46] – “similar schematic to FIG. 3, with the utilization of additional third-party transmitters. A second third-party transmitter 14 is shown emitting an over-the-air signal 24 that is reflected from the target 50, wherein the reflected signal 44 is received by the receiver 34” [col. 3, lines 19-48] – “passive radar processor then compares the reference receiver signals with the target receiver signals” )” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) or transmitter signal characteristics (211) for a transmitter (110) of the first transmitter/receiver pair (210a); (Figs. 3, 5; [col. 3, lines 28-48] – “The indirect radar processor unit connected to the passive receiver also receives reference information contained in the third-parties' transmitter signals through a non-direct source 60 such as the internet, cable television feed or satellite downlink, and the like. The indirect passive radar processor unit then re-modulates the third-party reference signal content received from the non-direct source 60 into the format of the third party transmitter signal (20,40)” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.)
determining Doppler frequencies (201) based on the first target signal (107a) and the second target signal (107b) or the transmitter signal characteristics (211); (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “The over-the-air reflected signal that is illuminating the target is detected 612 by applying the filter(s) 608 and the bi-static range and Doppler of the target estimated.” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) and 
determining a target position (205) and a target velocity vector (103) for the target (105) based on the Doppler frequencies (201). (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “This information can be compared 614 with the 3rd party transmitter's location by means of the bistatic range and Doppler equations to determine the target's position, shape, speed, location.” [col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt. In such a case, if the locations and velocities of the receivers and transmitters are known, the position and velocity of the target can then be determined”)

Regarding claim 20,
A computer program product comprising a non-transitory computer readable storage medium comprising code executable by a processor to perform: 
receiving a first target signal (107a) reflected by a target (105) for a first transmitter/receiver pair (210a); (Figs. 3, 5; [col. 3, lines 19-48] – “A transmitted signal 20 is emitted from the third-party transmitter 10, which is reflected off a mobile target 50 as reflected signal 40. Reflected signal 40 is then received by the passive receiver 34... passive radar processor then compares the reference receiver signals with the target receiver signals”)
receiving a second target signal (107b) reflected by the target (105) for a second transmitter/receiver pair (210b) (Fig. 5; [col. 4, lines 29-46] – “similar schematic to FIG. 3, with the utilization of additional third-party transmitters. A second third-party transmitter 14 is shown emitting an over-the-air signal 24 that is reflected from the target 50, wherein the reflected signal 44 is received by the receiver 34” )” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) or transmitter signal characteristics (211) for a transmitter (110) of the first transmitter/receiver pair (210a); (Figs. 3, 5; [col. 3, lines 28-48] – “The indirect radar processor unit connected to the passive receiver also receives reference information contained in the third-parties' transmitter signals through a non-direct source 60 such as the internet, cable television feed or satellite downlink, and the like. The indirect passive radar processor unit then re-modulates the third-party reference signal content received from the non-direct source 60 into the format of the third party transmitter signal (20,40)” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.)
determining Doppler frequencies (201) based on the first target signal (107a) and the second target signal (107b) or the transmitter signal characteristics (211); (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “The over-the-air reflected signal that is illuminating the target is detected 612 by applying the filter(s) 608 and the bi-static range and Doppler of the target estimated.” Examiner notes that this limitation recites two options in the alternative, and therefore only one is required by the claim.) and 
determining a target position (205) and a target velocity vector (103) for the target (105) based on the Doppler frequencies (201). (Fig. 6 – element 612, 614; [col. 4, line 47 – col. 5, line 2] – “This information can be compared 614 with the 3rd party transmitter's location by means of the bistatic range and Doppler equations to determine the target's position, shape, speed, location.” [col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt. In such a case, if the locations and velocities of the receivers and transmitters are known, the position and velocity of the target can then be determined”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zatman as applied above and in view of Roh (US 2019/0178985 Al)

	
Regarding claim 2,
Zatman teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Roh teaches:
The method of claim 1, wherein the Doppler frequencies (201) are determined by: 
estimating a carrier offset frequency (213) for each of the first target signal (107a) and the second target signal (107b); (Fig. 3; [0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” Carrier offset frequency for each of the first target signal and the second target signal are estimated to be equal to one another, as both signals use same local oscillators)
removing the carrier offset frequency (213) for each target signal (107) ([0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” Mixing the received and transmitted signals estimates / removes carrier offset frequency, yielding processed signal comprising DC component and Doppler component.) to yield a processed signal (219) comprising a direct Current (DC) component ([0044] – “an estimated direct current (DC) component of the values, such that a DC component is generated for every possible pair of antenna and range bin. The estimated DC component for each range bin and antenna pair is then subtracted from each of the values in a given range bin for a given antenna.”) and the Doppler frequency (201) for each target signal (107) ([0041] – “An FFT operation is applied to the resulting beamformed signal block y.sub.i, to provide a Doppler spectral vector Y.sub.i.”)
estimating the Doppler frequency (201) for each target signal (107) from the processed signal (219) using a spectral estimation algorithm (215). ([0041] – “From the Doppler spectral vector Y.sub.i, the Doppler information of the ith detected object can be extracted”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 3,
Zatman in view of Roh teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Roh further teaches:
The method of claim 2, wherein each carrier offset frequency fe (213) is estimated using the spectral estimation algorithm (215) selected from the group consisting of a MUltiple SIgnal Classification (MUSIC) algorithm, a Discrete Fourier Transform (DFT) algorithm, ([0041] – “An FFT operation is applied to the resulting beamformed signal block y, to provide a Doppler spectral vector Y,.”) a Viterbi algorithm, a Bahl, Cocke, Jelinek and Raviv (BCJR) algorithm, and a BCJR algorithm in conjunction with the Viterbi algorithm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
(lined through limitation corresponds to element not taught by reference) 
estimating signs of the Doppler frequencies (201). ([col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt. In such a case, if the locations and velocities of the receivers and transmitters are known, the position and velocity of the target can then be determined” The sign of the Doppler frequency must be known to determine velocity.)

Roh teaches:
The method of claim 1, wherein the Doppler frequencies (201) are determined by: eliminating a carrier offset frequency (213); and ([0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” [0041] – “An FFT operation is applied to the resulting beamformed signal block y.sub.i to provide a Doppler spectral vector Y.sub.i. From the Doppler spectral vector Y.sub.i, the Doppler information of the i.sup.th detected object can be extracted”; [0043] – “an estimated direct current (DC) component of the values, such that a DC component is generated for every possible pair of antenna and range bin. The estimated DC component for each range bin and antenna pair is then subtracted from each of the values in a given range bin for a given antenna”; Mixing the received and transmitted signals estimates / eliminates carrier offset frequency, yielding processed signal comprising DC component and Doppler component.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Zatman teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Roh teaches:
The method of claim 1, wherein a carrier offset frequency (213) between the transmitter signal (111) and the target signal (107) is known and/or removed by a matched filter, a phase locked loop, and/or phase information shared between the transmitter (110) and the receiver (115). ([0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” [0041] – “An FFT operation is applied to the resulting beamformed signal block y.sub.i to provide a Doppler spectral vector Y.sub.i. From the Doppler spectral vector Y.sub.i, the Doppler information of the i.sup.th detected object can be extracted”; [0043] – “an estimated direct current (DC) component of the values, such that a DC component is generated for every possible pair of antenna and range bin. The estimated DC component for each range bin and antenna pair is then subtracted from each of the values in a given range bin for a given antenna”; Mixing the received and transmitted signals constitutes the sharing of phase information between the transmitter and receiver and removes carrier offset frequency, yielding processed signal comprising DC component and Doppler component.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) Zatman teaches a matched filter ([col. 3, para 1] – “The filter formed by the passive radar 5 processor is typically a matched filter”) to process signals. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Zatman teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Roh teaches:
The apparatus of claim 17, wherein the Doppler frequencies (201) are determined by: 
estimating a carrier offset frequency (213) for each of the first target signal (107a) and the second target signal (107b); (Fig. 3; [0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” Carrier offset frequency for each of the first target signal and the second target signal are estimated to be equal to one another, as both signals use same local oscillators)
removing the carrier offset frequency (213) for each target signal (107) ([0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” Mixing the received and transmitted signals estimates / removes carrier offset frequency, yielding processed signal comprising DC component and Doppler component.) to yield a processed signal (219) comprising a Direct Current (DC) component ([0044] – “an estimated direct current (DC) component of the values, such that a DC component is generated for every possible pair of antenna and range bin. The estimated DC component for each range bin and antenna pair is then subtracted from each of the values in a given range bin for a given antenna.”) and the Doppler frequency (201) for each target signal (107); ([0041] – “An FFT operation is applied to the resulting beamformed signal block y.sub.i, to provide a Doppler spectral vector Y.sub.i.”) and 
estimating the Doppler frequency (201) for each target signal (107) from the processed signal (219) using a spectral estimation algorithm (215). ([0041] – “From the Doppler spectral vector Y.sub.i, the Doppler information of the ith detected object can be extracted”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
The apparatus of claim 17, wherein the Doppler frequencies (201) are determined by:

Estimating signs of the Doppler frequencies (201). ([col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt. In such a case, if the locations and velocities of the receivers and transmitters are known, the position and velocity of the target can then be determined” The sign of the Doppler frequency must be known to determine velocity.)

Roh teaches:
Eliminating a carrier offset frequency (213); ([0043] – “At 306, the received electromagnetic radiation for each chirp is mixed with the transmitted chirp to provide a beat signal” [0041] – “An FFT operation is applied to the resulting beamformed signal block y.sub.i to provide a Doppler spectral vector Y.sub.i. From the Doppler spectral vector Y.sub.i, the Doppler information of the i.sup.th detected object can be extracted”; [0043] – “an estimated direct current (DC) component of the values, such that a DC component is generated for every possible pair of antenna and range bin. The estimated DC component for each range bin and antenna pair is then subtracted from each of the values in a given range bin for a given antenna”; Mixing the received and transmitted signals estimates / eliminates carrier offset frequency, yielding processed signal comprising DC component and Doppler component.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Roh’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Roh teaches a specific radar processing chain for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zatman in view of Roh as applied above and further in view of Abatzoglou (US 9335409 B2)

Regarding claim 5,
Zatman in view of Roh teaches the invention as claimed and discussed above.
Zatman in view of Roh does not explicitly teach the additional elements of the claim.
Abatzoglou teaches:
The method of claim 4, wherein the signs of the Doppler frequencies (201) are estimated using a sign estimation algorithm (217) comprising a maximum likelihood algorithm. ([abstract] – “estimating motion parameters based on a maximum likelihood estimation (MLE); performing MLE motion correction to generate motion-corrected radar return pulses; acquiring position and velocity estimates of the airborne radar platforms and scattering locations; defining bistatic range and velocity vectors; defining new bistatic range and velocity vectors in a new set of orthogonal axes; projecting vector distance differences between the radar scattering locations along the new set of orthogonal axes to generate new range and velocity measurements along the new set of orthogonal axes; converting the new range and velocity measurements to map Doppler frequency into cross-range”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Abatzoglou’s known technique to Zatman in view of ’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman in view of Roh teaches a base radar system which determines Doppler information; (2) Abatzoglou teaches a specific algorithm for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zatman as applied above and in view of Tan (WO 2015063488 A1).

Regarding claim 7,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
The method of claim 1, wherein the target signals (107) and/or transmitter signal characteristics (211) are time series ([col. 5, lines 29-32] – “By comparing the transmitted signal with the reflected over-the-air transmission being received from the target 30 object the time delay may be used to determine the relative bi-static range between the transmitter, target and receiver”) and the Doppler frequencies (201) are determined ([col. 5, lines 29-37] – “frequency shift may be used to determine a relative velocity between the target and the point of receipt”) 

Tan teaches:
the Doppler frequencies (201) are determined by searching complex ambiguity functions based on the for the Doppler frequencies (201) that maximizes the complex ambiguity functions.  ([pg. 2, lines 20-35] – “Equation (1) is based on the ambiguity function, which is a two-dimensional function of time delay and Doppler frequency and is often used in radar to determine the distortion of a returned pulse due to the receiver matched filter (commonly, but not exclusively, used in pulse compression radar) due to the Doppler shift of the returned pulse from a moving target… Many definitions of the ambiguity function exist (depending on the particular circumstances); for a given complex baseband pulse s(t), the narrowband ambiguity function is given”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Tan’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Tan teaches a specific technique for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zatman as applied above and in view of Yao (US 20200247401 A1)

Regarding claim 8,
Zatman teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Yao teaches:
The method of claim 1, wherein the target position (205) and the target velocity vector (103) are determined by minimizing a function of a Doppler frequency time series. [Gradient descent, Newton's method] ([0012] – “minimizing an error function based on a predicted position, a predicted velocity, and a predicted acceleration determined based on a smoothed position, a smoothed velocity, and a smoothed acceleration, respectively, and a measured target position”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yao’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base radar system which determines Doppler information; (2) Yao teaches a specific technique for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zatman as applied above and in view of Kaino (US 20190285743 A1)

Regarding claim 9,
Zatman teaches the invention as claimed and discussed above.
Zatman does not explicitly teach the additional elements of the claim.
Kaino teaches:
The method of claim 1, wherein the target position (205) and the target velocity vector (103) are determined from a probability distribution for a Doppler frequency time series. ([0115] – “The lateral-position difference model 63a is a probability distribution model which has a horizontal axis indicating lateral-position difference in meters” [0122] – “The relative-velocity difference model 63b is a probability distribution model which has a horizontal axis indicating relative-velocity difference in m/s”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kaino’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kaino teaches a base radar system which determines Doppler information; (2) Tan teaches a specific technique for determining Doppler information; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zatman as applied to claim 1 and in view of Aggarwal (US 7826549 B1).

Regarding claim 14,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
The method of claim 1, wherein a transmitter signal (111) of each transmitter/receiver pair (210) is a ([col. 4, lines 3-23] – “physical locations of public transmitters, frequencies, and other detailed information that can used to determine the physical location of the third-party transmitters, channels, networks, call signs, and frequency they are transmitting at to aid with determining where to find the reference signal content. Once that is identified a filter can be generated to identify the specific received over-the-air transmitted signal… local NBC TV broadcast signal”)

Aggarwal teaches:
A transmitter signal is a quadrature-amplitude modulated signal ([col. 1, para. 1] – “The present invention is related to the field of wireless communication systems such as, for example, but not limited to, cellular systems, wireless local area networking (WLAN), Zigbee, RF ID, ultra-wide band (UWB), MiMO, Wi-Fi, WiMax applications; more specifically, the present invention is related to a transmitter that transmits digital base-band data using a quadrature amplitude modulation (QAM) RF carrier.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Aggarwal’s known technique to Zatman’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Zatman teaches a base method using transmitted communication waveforms from third-party transmitters; (2) Aggarwal teaches the transmission of QAM signals for use in wireless communication systems such as Wi-Fi; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zatman.

Regarding claim 15,
Zatman teaches the invention as claimed and discussed above.
Zatman further teaches:
The method of claim 1, wherein the transmitter/receiver pair (210) of a receiver (115) and a transmitter (110) forms a triangle with the target (105) (Figs. 1, 3-5) 
	A modification of Zatman to use a triangle with no angle less than 2 degrees would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need for a location of the transmitter, receiver, and target in the shape of a triangle (see Figs. 1, 3-5); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Zatman teaches examples including a TV broadcast transmitter, airplane or building target, and a receiver on a building, vehicle, backpack, or military ship. Many possible arrangements of these transmitters, receivers, and targets would form triangles with no angle less than 2 degrees; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648